DIETRICH, Circuit Judge
(concurring). I join in the conclusion, but think burden was upon appellees, not only to prove want of power, but to make prima facie showing either that appellants had knowledge or had reasonably available sources from which they could have ascertained knowledge of the fact. The Oceana (C. C. A.) 244 F. 80, 83; W. G. Coyle & Co. v. North America S. S. Corp. (C. C. A.) 262 F. 250, 256; Virginia Shipbuilding Corp. v. U. S. Shipping Board E. F. Corp. (D. C.) 11 F.(2d) 156, 158.